Exhibit 10.27


SEPARATION AND RELEASE OF CLAIMS AGREEMENT
This Separation and Release of Claims Agreement (the “Agreement”) is made as of
the Effective Date (as defined below) by and between Ophthotech Corporation (the
“Company”) and Samir Patel, M.D. (“Executive”) (together, the “Parties”).
WHEREAS, the Company and Executive are parties to the Third Amended and Restated
Employment Agreement dated as of April 30, 2015 (the “Employment Agreement”),
under which Executive currently serves as President of the Company;
WHEREAS, the Parties wish to establish terms for Executive’s separation from
employment with the Company; and
WHEREAS, the Parties agree that the payments, benefits and rights set forth in
this Agreement and the consulting agreement attached to this Agreement as
Attachment A (the “Consulting Agreement”) shall be the exclusive payments,
benefits and rights due Executive;
NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties hereby agree as
follows:
1.
Separation Date; Post-Employment Consulting Arrangement –

(a) Executive’s effective date of separation from employment with the Company
will be January 13, 2017 (the “Separation Date”). As of the Separation Date, the
Employment Agreement will terminate and be of no further force or effect;
provided, however, that Sections 7, 8 and 9 thereof shall, as amended by this
Agreement, remain in full force and effect. Executive hereby resigns, as of the
Separation Date, from his employment with the Company, as an officer of the
Company and as a member of the Company’s Board of Directors (the “Board”).
Executive agrees to execute and deliver any documents reasonably necessary to
effectuate such resignations, as requested by the Company. Executive shall be
paid (x) in accordance with the Company’s regular payroll practices, all unpaid
base salary earned through the Separation Date, reimbursement of all
unreimbursed business expenses incurred through the Separation Date and any
accrued but unused vacation time in accordance with Company policy to which
Executive was entitled through the Separation Date and (y) as of the date on
which any other Company employees who are eligible to receive an annual bonus
for 2016 receive such bonuses, any earned but unpaid annual bonus for 2016
(together, the “Accrued Benefits”). As of the Separation Date, all salary
payments from the Company will cease and any benefits Executive had as of the
Separation Date under Company-provided benefit plans, programs, or practices
will terminate, except as required by federal or state law or as otherwise
specifically set forth in this Agreement.

(b) Upon the Separation Date, the Company and Executive shall enter into the
Consulting Agreement. During the Consultation Period (as such term is defined in
the Consulting Agreement), any outstanding and unvested equity awards previously
granted to Executive by the Company will continue to vest and be exercisable in
accordance with the applicable equity plans and award agreements.

2.
Severance Benefits – On the earlier to occur of the end of the Consultation
Period (as such term is defined in the Consulting Agreement) and Executive’s
“separation from service” (as defined in



1
ActiveUS 160193455v.12

--------------------------------------------------------------------------------





Exhibit I), and provided Executive (i) signs and returns this Agreement on or
before January 24, 2017 and does not revoke his acceptance, (ii) timely enters
into the Consulting Agreement, and (iii) signs and returns the Additional
Release of Claims attached hereto as Attachment B (the “Additional Release”)
within five (5) business days following expiration or termination of the
Consultation Period and does not revoke his acceptance, the Company will provide
Executive with the following severance benefits in full satisfaction of the
Company’s severance obligations under the Employment Agreement and in further
consideration of Executive’s commitments and obligations set forth in this
Agreement and the exhibits and attachments hereto (the “Severance Benefits”),
subject to Exhibit I:
a.
Salary Continuation – Commencing on the Company’s first regularly scheduled
payroll date that follows the Additional Release Effective Date (as defined in
the Additional Release) (the “Payment Commencement Date”), the Company will, for
a twelve (12) month period (the “Severance Period”), provide Executive with
severance pay in the form of twelve equal monthly installments of $52,083.33,
less all applicable taxes and withholdings.

b.
Pro-Rata Bonus – On the Payment Commencement Date, the Company shall provide
Executive with a pro-rata bonus payment of $14,469.18, which is equivalent to
(x) sixty-five percent (65%) of Executive’s annualized base salary as of the
Separation Date, multiplied by (y) a fraction, the numerator of which is the
number of days during calendar year 2017 during which Executive remained
employed by the Company and the denominator of which is 365.

c.
Group Health Insurance – Should Executive be eligible for and timely elect to
continue receiving group health and/or dental insurance coverage under the law
known as COBRA, the Company shall, until the earliest of (x) the last day of the
Severance Period, (y) the date that Executive is no longer eligible for COBRA
continuation coverage, and (z) the end of the calendar month in which Executive
becomes eligible to receive group health insurance coverage under another
employer’s benefit plan (the “COBRA Contribution Period”), pay on Executive’s
behalf the employer share of premium for such coverage at the same rates as from
time to time in effect for the Company’s active workforce. Should Executive
cease during the Severance Period to be eligible to continue receiving group
health and/or dental insurance coverage under COBRA for reasons other than
becoming enrolled in another group health plan (or should Executive have
exhausted his COBRA coverage prior to the commencement of the Severance Period),
the Company shall provide Executive with an additional monthly payment in an
amount equal to the monthly employer premium paid during the final month of his
COBRA continuation coverage until the earlier of (x) the last day of the
Severance Period or (y) the end of the calendar month in which Executive becomes
eligible to receive group health or dental insurance coverage under another
employer’s benefit plan(s), as applicable. For the avoidance of doubt, (i) the
Company’s assistance with health coverage costs shall in all events not extend
beyond the Severance Period and (ii) to the extent Executive wishes to remain
enrolled in COBRA following the expiration of the COBRA Contribution Period, all
premium costs after the COBRA Contribution Period shall be paid by Executive on
a monthly basis during the elected period of health insurance coverage under
COBRA for as long as, and to the extent that, he remains eligible for and wishes
to remain enrolled in COBRA continuation coverage.



2
ActiveUS 160193455v.12

--------------------------------------------------------------------------------





d.
Equity Exercise – Executive may exercise any stock options outstanding and
vested as of the expiration or termination of the Consultation Period during the
applicable period following the expiration or termination of the Consultation
Period specified in, and otherwise in accordance with the terms of, the
applicable option award agreements and equity plans under which any such
outstanding stock options were awarded; provided further, however, that in no
event may any stock option be exercised beyond the earlier of (x) the original
maximum term specified in the applicable option award agreement, and (y) ten
(10) years from the original grant date of such stock option.

Other than the Severance Benefits and Accrued Benefits, Executive will not be
eligible for, nor shall he have a right to receive, any payments or benefits
from the Company following the Separation Date or the expiration or termination
of the Consultation Period, other than any payments or benefits he may be
entitled to receive under the Consulting Agreement due through such date of
expiration or termination (the “Remaining Fees”). For the avoidance of doubt,
Executive will not be eligible to receive the Severance Benefits (or any
payments or benefits from the Company other than the Remaining Fees and Accrued
Benefits) if he fails to timely enter into this Agreement, the Consulting
Agreement or the Additional Release.


3.
Release of Claims – In exchange for the consideration set forth in this
Agreement, which Executive acknowledges he would not otherwise be entitled to
receive, Executive hereby fully, forever, irrevocably and unconditionally
releases, remises and discharges the Company, its affiliates, subsidiaries,
parent companies, predecessors, and successors, and all of their respective past
and present officers, directors, stockholders, partners, members, employees,
agents, representatives, plan administrators, attorneys, insurers and
fiduciaries (each in their individual and corporate capacities) (collectively,
the “Released Parties”) from any and all claims, charges, complaints, demands,
actions, causes of action, suits, rights, debts, sums of money, costs, accounts,
reckonings, covenants, contracts, agreements, promises, doings, omissions,
damages, executions, obligations, liabilities, and expenses (including
attorneys’ fees and costs), of every kind and nature that Executive ever had or
now has against any or all of the Released Parties up to the date on which he
signs this Agreement, whether known or unknown, including, but not limited to,
any and all claims arising out of or relating to Executive’s employment with,
provision of consulting or other services to, separation or termination from,
and/or ownership of securities of the Company, including, but not limited to,
all claims under Title VII of the Civil Rights Act, the Americans With
Disabilities Act, the Age Discrimination in Employment Act, the Genetic
Information Nondiscrimination Act, the Family and Medical Leave Act, the Worker
Adjustment and Retraining Notification Act, the Rehabilitation Act, Executive
Order 11246, Executive Order 11141, the Fair Credit Reporting Act, and the
Employee Retirement Income Security Act, all as amended; all claims arising out
of the New York Human Rights Law, N.Y. Exec. Law § 290 et seq., the New York
City Human Rights Law, N.Y.C. Admin. Code § 8-101 et seq., N.Y. Civ. Rights Law
§ 40-c et seq. (New York anti-discrimination law), N.Y. Lab. Law § 194 et seq.
(New York equal pay law), N.Y. Lab. Law § 740 (New York whistleblower protection
law), and N.Y. Lab. Law § 201-c (New York adoption leave law), all as amended;
all claims arising out of the New Jersey Law Against Discrimination, N.J. Stat.
Ann. § 10:5-1 et seq., the New Jersey Family Leave Act, N.J. Stat. Ann. §
34:11B-1 et seq., the New Jersey Conscientious Employee Protection Act, N.J.
Stat. Ann.  § 34:19-1 et seq., N.J. Stat. Ann. § 34:11-56.1 et seq. (New Jersey
equal pay law), and the New Jersey “mini-WARN” Act (N.J.S.A. 34:21-1, et seq.),
all as amended; all common law claims including, but not limited to, actions in
defamation, intentional infliction of emotional distress, misrepresentation,
fraud, wrongful discharge, and breach of contract (including, without
limitation, all claims arising out of or related to the Employment Agreement);



3
ActiveUS 160193455v.12

--------------------------------------------------------------------------------





all state and federal whistleblower claims to the maximum extent permitted by
law; and any claim or damage arising out of Executive’s employment with and/or
separation from the Company (including a claim for retaliation) under any common
law theory or any federal, state or local statute or ordinance not expressly
referenced above; provided, however, that nothing in this release of claims
prevents Executive from filing a charge with, cooperating with, or participating
in any investigation or proceeding before, the Equal Employment Opportunity
Commission or a state fair employment practices agency (except that Executive
acknowledges that he may not recover any monetary benefits in connection with
any such charge, investigation, or proceeding, and Executive further waives any
rights or claims to any payment, benefit, attorneys’ fees or other remedial
relief in connection with any such charge, investigation or proceeding).
Further, nothing herein shall prevent Executive from bringing claims to enforce
this Agreement and/or the Consulting Agreement, or release (i) any rights
Executive may have under the Company’s certificate of incorporation, by-laws,
insurance and/or any indemnification agreement between him and the Company
(and/or otherwise under law) for indemnification and/or defense as an employee,
officer or director of the Company for his service to the Company (recognizing
that such indemnification and/or defense is not guaranteed by this Agreement and
shall be governed by the instrument or law, if any, providing for such
indemnification and/or defense), (ii) any rights Executive may have to vested
equity ownership in the Company under the applicable equity plans and
agreements, or (iii) any right to the Accrued Benefits.
4.
Non-Solicitation and Non-Competition Obligations – Executive acknowledges and
reaffirms his non-competition and non-solicitation obligations as set forth in
Section 7 of the Employment Agreement (the “Restrictive Covenant Obligations”),
which Restrictive Covenant Obligations survive his termination of employment and
remain in full force and effect; provided, however, that in consideration of
this Agreement and the Consulting Agreement, Executive acknowledges and agrees
that (a) the duration of the Restrictive Covenant Obligations is amended hereby
such that such Restrictive Covenant Obligations shall remain in effect during
the Consultation Period and for a period of one (1) year thereafter, and (b) the
definition of “Competitive” in Section 7(a)(ii) of the Employment Agreement is
amended hereby such that a business will deemed “Competitive” with the Company
if it satisfies such definition set forth in Section 7(a)(ii) as of the
Separation Date or any date until and ending upon the termination of the
Consultation Period.

5.
Non-Disclosure Obligations – Executive acknowledges and reaffirms his
obligation, except as otherwise permitted by Section 9 below, to keep
confidential and not to use or disclose any and all non-public information
concerning the Company or any of its subsidiaries that he acquired during the
course of his employment with the Company, or may acquire during his service
under the Consulting Agreement, including, but not limited to, any non-public
information concerning the Company’s or any of its subsidiaries’ business,
operations, products, programs, affairs, performance, personnel, technology,
science, intellectual property, plans, strategies, approaches, prospects,
financial condition or development related matters. Executive also acknowledges
his continuing obligations with respect to confidential information and
developments as set forth in the Invention and Non-Disclosure Agreement he
executed on November 30, 2009 and that is referenced in Section 8 of the
Employment Agreement (the “NDA”), which, as amended by the last sentence of this
Section 5, survives his separation from employment with the Company and remains
in full force and effect. Further, in consideration of this Agreement and the
Consulting Agreement, Executive acknowledges and agrees that the NDA is amended
hereby to apply to his Services for the Company during the Consultation Period,
and all references in the NDA to “Employee” are amended hereby to refer as well
to “Consultant” and all references to



4
ActiveUS 160193455v.12

--------------------------------------------------------------------------------





“employment” therein are amended hereby to refer as well to “consulting
services” (as set forth in the Consulting Agreement).
6.
Non-Disparagement – Executive understands and agrees that, except as otherwise
permitted by Section 9 below, he will not, in public or private, make any false,
disparaging, negative, critical, adverse, derogatory or defamatory statements,
whether orally or in writing, including online (including, without limitation,
on any social media, networking, or employer review site) or otherwise, to any
person or entity, including, but not limited to, any media outlet, industry
group, key opinion leader, financial institution, research analyst or current or
former employee, board member, consultant, shareholder, client or customer of
the Company or any of its subsidiaries, regarding the Company, any of its
subsidiaries or any of the other Released Parties, or regarding the Company’s or
any of its subsidiaries’ business, operations, products, programs, affairs,
performance, personnel, technology, science, intellectual property, plans,
strategies, approaches, prospects, financial condition or development related
matters. For the avoidance of doubt, the foregoing shall not prevent Executive
from stating or repeating factual information with respect to the Company or its
assets which is otherwise publicly available. The Company agrees that its Board
members and its named executive officers (as determined pursuant to Item
402(a)(3) of Regulation S-K) will not, in public or private, make any false,
disparaging, negative, critical, adverse, derogatory or defamatory statements,
whether orally or in writing, including online (including, without limitation,
on any social media, networking, or employer review site) or otherwise, to any
person or entity, including, but not limited to, any media outlet, industry
group, key opinion leader, financial institution, research analyst or current or
former employee, board member, consultant, shareholder, client or customer of
the Company or any of its subsidiaries, regarding Executive; provided, however,
that nothing in this Section 6 shall restrict or otherwise limit such Board
members or named executive officers from disclosing events or circumstances in
such manner as they or the Company deem necessary to comply with or satisfy
their or the Company’s disclosure, reporting or other obligations under
applicable law.

7.
Return of Company Property – Executive confirms that he will, except as
specifically instructed otherwise by the Company’s Chief Executive Officer,
return to the Company no later than January 19, 2017 all property of the
Company, tangible or intangible, including but not limited to keys, files,
records (and copies thereof), equipment (including, but not limited to, computer
hardware, software and printers, wireless handheld devices, cellular phones,
tablets, etc.), Company identification and any other Company-owned property in
his possession or control and will leave intact all electronic Company
documents, including but not limited to those that he developed or helped to
develop during his employment or while performing services under the Consulting
Agreement. Executive further agrees that he will, except as specifically
instructed otherwise by the Company’s Chief Executive Officer, cancel no later
than January 19, 2017 all accounts for his benefit, if any, in the Company’s
name, including but not limited to, credit cards, telephone charge cards,
cellular phone and/or wireless data accounts and computer accounts. Executive
will provide a written and signed certification to the Company no later than
January 19, 2017, that he has returned all property and cancelled all accounts
as required in compliance with this Section 7.

8.
Confidentiality – Executive understands and agrees that, except as otherwise
permitted by Section 9 below, the contents of the negotiations and discussions
resulting in this Agreement shall be maintained as confidential by Executive and
his agents and representatives and shall not be disclosed except as otherwise
agreed to in writing by the Company and except to his immediate



5
ActiveUS 160193455v.12

--------------------------------------------------------------------------------





family, legal, financial and tax advisors, on the condition that any individuals
so informed must hold the above information in strict confidence.
9.
Scope of Disclosure Restrictions – Nothing in this Agreement prohibits Executive
or the Company from communicating with government agencies about possible
violations of federal, state, or local laws or otherwise providing information
to government agencies, filing a complaint with government agencies, or
participating in government agency investigations or proceedings. Executive is
not required to notify the Company of any such communications; provided,
however, that nothing herein authorizes the disclosure of information Executive
obtained through a communication that was subject to the attorney-client
privilege. Further, notwithstanding Executive’s confidentiality and
nondisclosure obligations, Executive is hereby advised as follows pursuant to
the Defend Trade Secrets Act: “An individual shall not be held criminally or
civilly liable under any Federal or State trade secret law for the disclosure of
a trade secret that (A) is made (i) in confidence to a Federal, State, or local
government official, either directly or indirectly, or to an attorney; and (ii)
solely for the purpose of reporting or investigating a suspected violation of
law; or (B) is made in a complaint or other document filed in a lawsuit or other
proceeding, if such filing is made under seal. An individual who files a lawsuit
for retaliation by an employer for reporting a suspected violation of law may
disclose the trade secret to the attorney of the individual and use the trade
secret information in the court proceeding, if the individual (A) files any
document containing the trade secret under seal; and (B) does not disclose the
trade secret, except pursuant to court order.”

10.
Cooperation – Executive agrees that, to the extent permitted by law, he shall,
during the Consultation Period and for the longer of eighteen (18) months
thereafter or the duration of any matter in which he and/or the Company are
defendants or responding parties that is brought or is pending during such
eighteen (18) month period, reasonably cooperate with the Company in the
investigation, defense or prosecution of any claims or actions which already
have been brought, are currently pending, or which may be brought in the future
against the Company by a third party or by or on behalf of the Company against
any third party, whether before a state or federal court, any state or federal
government agency, or a mediator or arbitrator. Executive’s reasonable
cooperation in connection with such claims or actions shall include, but not be
limited to, being available to meet with the Company’s counsel, at reasonable
times and locations designated by the Company, to investigate or prepare the
Company’s claims or defenses, to prepare for trial or discovery or an
administrative hearing, mediation, arbitration or other proceeding, to provide
any relevant information in his possession, and to act as a witness when
requested by the Company. The Company will reimburse Executive for all
reasonable and documented out of pocket costs that he incurs to comply with this
paragraph. Executive further agrees that, to the extent permitted by law, he
will notify the Company promptly in the event that he is served with a subpoena
(other than a subpoena issued by a government agency), or in the event that he
is asked to provide a third party (other than a government agency) with
information concerning any actual or potential complaint or claim against the
Company.

11.
Business Expenses; Final Compensation; Legal Fees – Executive acknowledges that
he has been reimbursed by the Company for all business expenses incurred in
conjunction with the performance of his employment and that no other
reimbursements are owed to him. Executive further acknowledges that he has
received all compensation due to him from the Company, including, but not
limited to, all wages, bonuses and accrued, unused vacation time, and that,
other than pursuant to the Consulting Agreement, he is not eligible or entitled
to receive any additional payments or consideration from the Company beyond that
provided for in Section 2 of



6
ActiveUS 160193455v.12

--------------------------------------------------------------------------------





this Agreement. Notwithstanding the foregoing, the Company will reimburse
Executive for reasonable legal fees of up to $25,000 incurred by Executive in
connection with Executive’s review and negotiation of this Agreement and all
exhibits and attachments hereto. Such reimbursement will be paid no later than
thirty (30) days after Executive submits substantiation of having incurred the
legal fees, which Executive must do within sixty (60) days after they are
incurred.
12.
Amendment and Waiver – This Agreement and the Additional Release shall be
binding upon the Parties and may not be modified in any manner, except by an
instrument in writing of concurrent or subsequent date signed by duly authorized
representatives of the Parties. This Agreement and the Additional Release are
binding upon and shall inure to the benefit of the Parties and their respective
agents, assigns, heirs, executors/administrators/personal representatives, and
successors. No delay or omission by the Company in exercising any right under
this Agreement or the Additional Release shall operate as a waiver of that or
any other right. A waiver or consent given by the Company on any one occasion
shall be effective only in that instance and shall not be construed as a bar to
or waiver of any right on any other occasion.

13.
Validity – Should any provision of this Agreement or the Additional Release be
declared or be determined by any arbitrator acting pursuant to Section 18 below
or court of competent jurisdiction to be illegal or invalid, the validity of the
remaining parts, terms or provisions shall not be affected thereby and said
illegal or invalid part, term or provision shall be deemed not to be a part of
this Agreement or the Additional Release.

14.
Nature of Agreement – Both Parties understand and agree that this Agreement is a
separation agreement and does not constitute an admission of liability or
wrongdoing on the part of the Company or Executive.

15.
Time for Consideration and Revocation – Executive acknowledges that he was
initially presented with this Agreement on January 2, 2017 (the “Receipt Date”).
Executive understands that this Agreement shall be of no force or effect unless
he signs and returns this Agreement on or before January 24, 2017, and does not
revoke his acceptance in the subsequent seven (7) day period (the day
immediately following expiration of such revocation period, the “Effective
Date”). Executive further understands that he will not be eligible to receive
the Severance Benefits unless he timely signs, returns, and does not revoke the
Additional Release.

16.
Acknowledgments – Executive acknowledges that he has been given at least
twenty-one (21) days from the Receipt Date to consider this Agreement and the
Additional Release (the “Consideration Period”), and that the Company is hereby
advising him to consult with an attorney of his own choosing prior to signing
this Agreement and the Additional Release. Executive further acknowledges and
agrees that any changes made to this Agreement or any exhibits or attachments
hereto following his initial receipt of this Agreement on the Receipt Date,
whether material or immaterial, shall not re-start or affect in any manner the
Consideration Period. Executive understands that he may revoke this Agreement
and the Additional Release for a period of seven (7) days after he signs each
respective agreement by notifying the Company in writing, and that neither
agreement shall be effective or enforceable until the expiration of each
respective seven (7) day revocation period. In the event the Executive executed
this Agreement within less than twenty-one (21) days after the Receipt Date, he
acknowledges that such decision was entirely voluntary and that he had the
opportunity to consider this Agreement until the end of the twenty-one (21) day
period. Executive understands and agrees that by entering into this



7
ActiveUS 160193455v.12

--------------------------------------------------------------------------------





Agreement and the Additional Release he will be waiving any and all rights or
claims he might have under the Age Discrimination in Employment Act, as amended
by the Older Workers Benefit Protection Act, and that he has received
consideration beyond that to which he was previously entitled.
17.
Voluntary Assent – Executive affirms that no other promises or agreements of any
kind have been made to or with Executive by any person or entity whatsoever to
cause him to sign this Agreement or the Additional Release, and that he fully
understands the meaning and intent of this Agreement and the Additional Release
and that he has been represented by counsel of his own choosing. Executive
further states and represents that he has carefully read this Agreement and the
Additional Release, understands the contents herein, freely and voluntarily
assents to all of the terms and conditions hereof, and signs his name of his own
free act.

18.
Arbitration – Any dispute between Executive and the Company relating in any way
to this Agreement (including the Additional Release), the Consulting Agreement,
Executive’s ownership of any securities of the Company or Executive’s
relationship with the Company (including without limitation, Executive’s service
to the Company as a consultant or the termination thereof, or Executive’s
employment with the Company or separation therefrom), including, but not limited
to (i) claims alleging unlawful discrimination, harassment, or retaliation on
any basis protected by any applicable federal, state, or local law, (ii) claims
for wages, bonuses, severance, employee benefits or other compensation, whether
pursuant to contract or federal or state wage and hour laws, (iii) common law
claims, including, but not limited to, tort claims, wrongful discharge claims,
contract claims, defamation claims and unfair business practices claims, and
(iv) any claim under any statute, law, or ordinance not expressly set forth
above (“Arbitrable Claims”) shall be resolved by binding arbitration before a
neutral arbitrator as provided in this Section 18 (the “Arbitration”). For the
avoidance of doubt, (1) either Party shall be entitled to elect to seek from a
court injunctive relief, specific performance or a declaration of rights with
respect to any claim relating to any dispute that could result in irreparable
harm or loss to such Party and (2) Arbitrable Claims shall not include any claim
for which a Party seeks from a court such injunctive relief, specific
performance or a declaration of rights pursuant to clause (1) immediately above.
Further, and for the avoidance of doubt, nothing herein prevents Executive from
filing a charge with, cooperating with, or participating in any proceeding or
investigation before the EEOC or a state fair employment practices agency
(except that Executive acknowledges that he may not recover any monetary
benefits in connection with any such charge, proceeding or investigation, and
further waives any rights or claims to any payment, benefit, attorneys’ fees or
other remedial relief in connection with any such charge, proceeding or
investigation); provided, however, that nothing in the immediately preceding
parenthetical constitutes a waiver of any of Executive’s rights or claims in
connection with any arbitration proceeding hereunder. The Arbitration shall take
place in New York, New York, unless otherwise agreed by Executive and the
Company. The Arbitration shall be administered by the American Arbitration
Association (“AAA”) under its Employment Arbitration Rules and Mediation
Procedures (the “Rules”), shall be final and binding upon Executive and the
Company, and shall be the exclusive remedy for all claims covered by this
arbitration provision. The Arbitration shall be presided over by a single
arbitrator, who shall be selected by Executive and the Company in accordance
with the AAA Rules and shall be experienced in employment law and/or securities
law, as may be applicable. The arbitrator shall render an award and written
opinion in the form typically rendered in employment arbitrations within the
time provided in the Rules. The Company shall pay any filing fee and the fees
and costs of the arbitrator; provided, however, that if Executive is the party
initiating the Arbitration, Executive will pay an amount equivalent to the



8
ActiveUS 160193455v.12

--------------------------------------------------------------------------------





filing fee that Executive would have paid to file a civil action or initiate a
claim in a New York court of competent jurisdiction. Each Party shall pay for
its own costs and attorneys’ fees during the pendency of the Arbitration
proceeding, but the arbitrator shall award reasonable attorneys’ fees and costs
to the prevailing party in the Arbitration. Either Executive or the Company may
bring an action in court to compel arbitration under this Agreement or to
enforce an arbitration award (an “Exempted Action”). Otherwise, neither
Executive nor the Company shall initiate or prosecute any lawsuit or
administrative action in any way related to any Arbitrable Claim. If any court
or arbitrator finds that any term makes this arbitration provision unenforceable
for any reason, the court or arbitrator shall have the power to modify such term
(or if necessary delete such term) to the minimum extent necessary to make this
arbitration provision enforceable to the fullest extent permitted by law. To the
extent permitted by law and except as otherwise permitted by Section 9 above,
the Parties shall keep confidential and shall not disclose any information
relating to or the existence of any Arbitration under this Agreement. THE
PARTIES HEREBY WAIVE ANY RIGHTS THEY MAY HAVE TO TRIAL BY JURY IN REGARD TO
ARBITRABLE CLAIMS, INCLUDING WITHOUT LIMITATION ANY RIGHT TO TRIAL BY JURY AS TO
THE MAKING, EXISTENCE, VALIDITY, OR ENFORCEABILITY OF THE AGREEMENT TO
ARBITRATE.
19.
Governing Law – This Agreement and the Additional Release shall be interpreted
and construed by the laws of the State of New York, without regard to conflict
of laws provisions. Each of the Company and Executive hereby irrevocably submits
to and acknowledges and recognizes the exclusive jurisdiction and venue of the
courts of the State of New York located in New York County, or if appropriate,
the United States District Court for the Southern District of New York (which
courts, for purposes of this Agreement and the Additional Release, are the only
courts of competent jurisdiction), over any Exempted Action or claim that is not
an Arbitrable Claim, and waives any objection to laying venue in any such action
or proceeding in such courts, waives any objection that such courts are an
inconvenient forum or do not have jurisdiction over either party, and agrees
that service of process upon such party in any such action or proceeding shall
be effective if such process is given as a notice in accordance with the terms
of this Agreement.

20.
Entire Agreement – This Agreement, including all exhibits and attachments
hereto, contains and constitutes the entire understanding and agreement between
the Parties hereto with respect to Executive’s separation from the Company,
severance benefits and the settlement of claims against the Company, and cancel
all previous oral and written negotiations, agreements, commitments and writings
in connection therewith; provided, however, that nothing in this Section 20
shall modify, cancel or supersede Executive’s obligations set forth in Sections
4 and 5 above.

21.
Tax Acknowledgement – In connection with the Severance Benefits provided to
Executive pursuant to this Agreement and the Additional Release, the Company
shall withhold and remit to the tax authorities the amounts required under
applicable law, and Executive shall be responsible for all applicable taxes owed
by him with respect to such Severance Benefits under applicable law. Executive
acknowledges that he is not relying upon the advice or representation of the
Company with respect to the tax treatment of any of the Severance Benefits set
forth in this Agreement.

22.
Counterparts – This Agreement may be executed in several counterparts, each of
which shall be deemed to be an original, but all of which together will
constitute one and the same Agreement. Facsimile and PDF signatures shall be
deemed to be of equal force and effect as originals.





9
ActiveUS 160193455v.12

--------------------------------------------------------------------------------





[Remainder of page intentionally left blank]




10
ActiveUS 160193455v.12

--------------------------------------------------------------------------------








IN WITNESS WHEREOF, the Parties have set their hands and seals to this Agreement
as of the date(s) written below.


OPHTHOTECH CORPORATION






By:     _/s/ David R. Guyer_________________    Date: __January 12, 2017_____
Name:    _David R. Guyer___________________
Title:    _CEO & Chairman of the Board ______

    
I hereby agree to the terms and conditions set forth above. I have been given at
least twenty-one (21) days to consider this Agreement and I have chosen to
execute this on the date below. I intend that this Agreement will become a
binding agreement if I do not revoke my acceptance within seven (7) days. I
further understand that the Severance Benefits are contingent upon my timely
execution, return and non-revocation of the Additional Release.
Samir Patel, M.D.
____/s/ Samir C. Patel________________________    Date:__1/12/2017____________




[Signature Page to Separation and Release of Claims Agreement]

--------------------------------------------------------------------------------








EXHIBIT I
Payment Subject to Section 409A
Subject to this Exhibit I, any severance payments or benefits under this
Agreement shall begin only upon the date of Executive’s “separation from
service” (determined as set forth below) which occurs on or after the date of
Executive’s termination of employment. The following rules shall apply with
respect to distribution of the payments and benefits, if any, to be provided to
Executive under this Agreement:
It is intended that each installment of the severance payments and benefits
provided under this Agreement shall be treated as a separate “payment” for
purposes of Section 409A. Neither the Company nor Executive shall have the right
to accelerate or defer the delivery of any such payments or benefits except to
the extent specifically permitted or required by Section 409A.
If, as of the date of Executive’s “separation from service” from the Company,
Executive is not a “specified employee” (within the meaning of Section 409A),
then each installment of the severance payments and benefits shall be made on
the dates and terms set forth in this Agreement.
If, as of the date of Executive’s “separation from service” from the Company,
Executive is a “specified employee” (within the meaning of Section 409A), then:
Each installment of the severance payments and benefits due under this Agreement
that will be paid within the short-term deferral period (as defined in Section
409A) shall be treated as a short-term deferral within the meaning of Treasury
Regulation Section 1.409A-1(b)(4) to the maximum extent permissible under
Section 409A; and
Each installment of the severance payments and benefits due under this Agreement
that is not described in the immediately preceding paragraph regarding
short-term deferral and that would, absent this subsection, be paid within the
six-month period following Executive’s “separation from service” from the
Company shall be paid during the ten day period following the date that is six
months and one day after such separation from service (or, if earlier,
Executive’s death), with any such installments that are required to be delayed
being accumulated during the six-month period and paid in a lump sum on the date
that is six months and one day following Executive’s separation from service and
any subsequent installments, if any, being paid in accordance with the dates and
terms set forth herein; provided, however, that the preceding provisions of this
sentence shall not apply to any installment of severance payments and benefits
if and to the maximum extent that such installment is deemed to be paid under a
separation pay plan that does not provide for a deferral of compensation by
reason of the application of Treasury Regulation 1.409A-1(b)(9)(iii) (relating
to separation pay upon an involuntary separation from service). Any installments
that qualify for the exception under Treasury Regulation Section
1.409A-1(b)(9)(iii) must be paid no later than the last day of the second
taxable year following the taxable year in which the separation from service
occurs.


[Exhibit I to Separation and Release of Claims Agreement]

--------------------------------------------------------------------------------





The determination of whether and when Executive’s separation from service from
the Company has occurred shall be made in a manner consistent with, and based on
the presumptions set forth in, Treasury Regulation Section 1.409A-1(h). Solely
for purposes of this Exhibit I, “Company” shall include all persons with whom
the Company would be considered a single employer as determined under Treasury
Regulation Section 1.409A-1(h)(3).
All reimbursements and in-kind benefits provided under this Agreement or the
Consulting Agreement shall be made or provided in accordance with the
requirements of Section 409A to the extent that such reimbursements or in-kind
benefits are subject to Section 409A, including, where applicable, the
requirements that (i) any reimbursement is for expenses incurred during
Executive’s lifetime (or during a shorter period of time specified in this
Agreement), (ii) the amount of expenses eligible for reimbursement during a
calendar year may not affect the expenses eligible for reimbursement in any
other calendar year, (iii) the reimbursement of an eligible expense will be made
on or before the last day of the calendar year following the year in which the
expense is incurred and (iv) the right to reimbursement is not subject to set
off or liquidation or exchange for any other benefit.
Executive expressly acknowledges and agrees that the Company is not making any
representations or warranties to him and shall have no liability to him or any
other person with respect to payments made under this Agreement if any
provisions of or payments under the Agreement are determined to constitute
deferred compensation subject to Code Section 409A but not to satisfy the
conditions of that section.




[Exhibit I to Separation and Release of Claims Agreement]

--------------------------------------------------------------------------------






ATTACHMENT A
CONSULTING AGREEMENT
[filed as a separate Exhibit]




[Attachment A to Separation and Release of Claims Agreement]

--------------------------------------------------------------------------------








ATTACHMENT B
ADDITIONAL RELEASE OF CLAIMS
This Additional Release of Claims (this “Additional Release”) is made as of the
date set forth opposite Executive’s signature below, by and between the Company
and Executive. Capitalized terms used but not defined herein have the meanings
set forth in the Separation and Release of Claims Agreement (the “Separation
Agreement”) to which this Additional Release is attached.
WHEREAS, the Consultation Period has expired or terminated within the five (5)
business days preceding execution of this Additional Release; and
WHEREAS, Executive is entering into this Additional Release in accordance with
the terms and conditions set forth in Section 2 of the Separation Agreement.
NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties hereby agree as
follows:
1.    Release – In consideration of the Severance Benefits set forth in the
Separation Agreement, which Executive acknowledges he would not otherwise be
entitled to receive, Executive hereby fully, forever, irrevocably and
unconditionally releases, remises and discharges the Company, its affiliates,
subsidiaries, parent companies, predecessors, and successors, and all of their
respective past and present officers, directors, stockholders, partners,
members, employees, agents, representatives, plan administrators, attorneys,
insurers and fiduciaries (each in their individual and corporate capacities)
(collectively, the “Released Parties”) from any and all claims, charges,
complaints, demands, actions, causes of action, suits, rights, debts, sums of
money, costs, accounts, reckonings, covenants, contracts, agreements, promises,
doings, omissions, damages, executions, obligations, liabilities, and expenses
(including attorneys’ fees and costs), of every kind and nature that Executive
ever had or now has against any or all of the Released Parties up to the date on
which he signs this Additional Release, whether known or unknown, including, but
not limited to, any and all claims arising out of or relating to Executive’s
employment with, provision of consulting or other services to, separation or
termination from, and/or ownership of securities of the Company including, but
not limited to, all claims under Title VII of the Civil Rights Act, the
Americans With Disabilities Act, the Age Discrimination in Employment Act, the
Genetic Information Nondiscrimination Act, the Family and Medical Leave Act, the
Worker Adjustment and Retraining Notification Act, the Rehabilitation Act,
Executive Order 11246, Executive Order 11141, the Fair Credit Reporting Act, and
the Employee Retirement Income Security Act, all as amended; all claims arising
out of the New York Human Rights Law, N.Y. Exec. Law § 290 et seq., the New York
City Human Rights Law, N.Y.C. Admin. Code § 8-101 et seq., N.Y. Civ. Rights Law
§ 40-c et seq. (New York anti-discrimination law), N.Y. Lab. Law § 194 et seq.
(New York equal pay law), N.Y. Lab. Law § 740 (New York whistleblower protection
law), and N.Y. Lab. Law § 201-c (New York adoption leave law), all as amended;
all claims arising out of the New Jersey Law Against Discrimination, N.J. Stat.
Ann. § 10:5-1 et seq., the New Jersey Family Leave Act, N.J. Stat. Ann. §
34:11B-1 et seq., the New Jersey Conscientious Employee Protection Act, N.J.
Stat. Ann.  § 34:19-1 et seq., N.J. Stat. Ann. § 34:11-56.1 et seq. (New Jersey
equal pay law), and the New Jersey “mini-WARN” Act (N.J.S.A. 34:21-1, et seq.),
all as amended; all common law claims including, but not limited to, actions in
defamation, intentional infliction of emotional distress, misrepresentation,
fraud, wrongful discharge, and breach of contract (including, without
limitation, all claims arising out of or related to the Consulting Agreement);
all state and federal whistleblower claims to the maximum extent permitted by
law; and any


[Attachment B to Separation and Release of Claims Agreement – Additional Release
of Claims]

--------------------------------------------------------------------------------





claim or damage arising out of Executive’s employment with and/or separation
from the Company (including a claim for retaliation) under any common law theory
or any federal, state or local statute or ordinance not expressly referenced
above; provided, however, that nothing in this release of claims prevents
Executive from filing a charge with, cooperating with, or participating in any
investigation or proceeding before, the Equal Employment Opportunity Commission
or a state fair employment practices agency (except that Executive acknowledges
that he may not recover any monetary benefits in connection with any such
charge, investigation, or proceeding, and Executive further waives any rights or
claims to any payment, benefit, attorneys’ fees or other remedial relief in
connection with any such charge, investigation or proceeding). Further, nothing
herein shall prevent Executive from bringing claims to enforce the Separation
Agreement and/or the Consulting Agreement, or release (i) any rights Executive
may have under the Company’s certificate of incorporation, by-laws, insurance
and/or any indemnification agreement between him and the Company (and/or
otherwise under law) for indemnification and/or defense as an employee, officer
or director of the Company for his service to the Company (recognizing that such
indemnification and/or defense is not guaranteed by this Agreement and shall be
governed by the instrument or law, if any, providing for such indemnification
and/or defense), (ii) any rights Executive may have to vested equity ownership
in the Company under the applicable equity plans and agreements, or (iii) any
right to the Accrued Benefits.
2.    Return of Company Property – Executive confirms that he has returned to
the Company all property of the Company, tangible or intangible, including but
not limited to keys, files, records (and copies thereof), equipment (including,
but not limited to, computer hardware, software and printers, wireless handheld
devices, cellular phones, tablets, etc.), Company identification and any other
Company-owned property in his possession or control and that he has left intact
all electronic Company documents, including but not limited to those that he
developed or helped to develop during his employment or while performing
services under the Consulting Agreement. Executive further agrees that he has
canceled all accounts for his benefit, if any, in the Company’s name, including
but not limited to, credit cards, telephone charge cards, cellular phone and/or
wireless data accounts and computer accounts.
3.    Acknowledgments – Executive acknowledges that he has been given at least
twenty-one (21) days to consider this Additional Release, and that the Company
is hereby advising him to consult with an attorney of his own choosing prior to
signing this Additional Release. Executive understands that he may revoke this
Additional Release for a period of seven (7) days after he signs it by notifying
the Company in writing, and the Additional Release shall not be effective or
enforceable until the expiration of this seven (7) day revocation period (the
day immediately following expiration of such revocation period, the “Additional
Release Effective Date”). Executive understands and agrees that by entering into
this Additional Release, he is waiving any and all rights or claims he might
have under the Age Discrimination in Employment Act, as amended by the Older
Workers Benefit Protection Act, and that he has received consideration beyond
that to which he was previously entitled.
4.    Voluntary Assent – Executive affirms that no other promises or agreements
of any kind have been made to or with him by any person or entity whatsoever to
cause him to sign this Additional Release, and that he fully understands the
meaning and intent of this Additional Release. Executive states and represents
that he has had an opportunity to fully discuss and review the terms of this
Additional Release with an attorney. Executive further states and represents
that he has carefully read this Additional Release, understands the contents
herein, freely and voluntarily assents to all of the terms and conditions
hereof, and signs his name of his own free act.
For the avoidance of double, this Additional Release supplements, and in no way
limits, the Separation Agreement.


[Attachment B to Separation and Release of Claims Agreement – Additional Release
of Claims]

--------------------------------------------------------------------------------





I hereby provide this Additional Release as of the current date and acknowledge
that the execution of this Additional Release is in further consideration of the
Severance Benefits, to which I acknowledge I would not be entitled if I did not
sign this Additional Release. I intend that this Additional Release will become
a binding agreement between me and the Company if I do not revoke my acceptance
in seven (7) days.

Samir Patel, M.D.
______________________________________    Date:____________________


[Attachment B to Separation and Release of Claims Agreement – Additional Release
of Claims]